ICJ_007_Asylum_COL_PER_1950-11-20_JUD_01_ME_01_FR.txt. 290

OPINION DISSIDENTE DE M. ALVAREZ

I

Importance du litige colombo-péruvien. Matières qu'il faut examiner.

Le litige colombo-péruvien relatif à l’asile est de grande impor-
tance pour les pays du Nouveau Monde; ils attendent avec un vif
intérêt la sentence de la Cour. Ce différend présente, aussi, une
importance considérable pour tous les autres pays, puisque l’asile a
été inscrit dans la Déclaration universelle des droits de l’homme
votée à la Troisième Assemblée générale des Nations Unies.

Afin de se rendre un compte exact de l’affaire soumise à la Cour,
il est nécessaire d'examiner, outre les faits, dans leurs grandes
lignes, les matières suivantes :

1° Les actes unilatéraux dans le droit international. Leur nature.

2° L’asile en Europe. L’asile dans les pays de l'Amérique latine.
Le milieu social et politique dans lequel l’asile est pratiqué dans
ces pays.

3° S’il existe un droit international américain. Caractéristiques
de ce droit, surtout à l’heure actuelle.

4 Sil y a un droit international américain coutumier sur l’asile.
Le droit international américain conventionnel sur cette matière.

5° La Convention sur l’asile votée à la Sixième Conférence pan-
américaine de La Havane de 1928, ratifiée par la Colombie et par le
Pérou. Portée de ses dispositions.

I

Les actes unilatéraux dans le droit international. Leur nature.

Dans le droit international, il faut distinguer les actes unilatéraux,
ou actes résultant de la seule volonté d’un Etat, et les actes pluri-
latéraux auxquels concourt la volonté de deux ou d’un plus grand
nombre d'Etats.

Les actes unilatéraux occupent une grande place et jouent un
rôle important dans le droit des gens. Sans m’attarder sur ce sujet,
je me bornerai a indiquer trois catégories d’actes de cette nature:
ceux concernant, d’une part, la liberté des individus et la souve-
raineté d’un Etat et, d’autre part, la souveraineté d’un ou de
plusieurs Etats tiers ; 2° quelques actes relatifs au droit internatio-
nal conventionnel ; 3° certains actes se rapportant à la politique.

238
291 OPINION DISSIDENTE DE M. ALVAREZ

Les actes de la premiére catégorie se référent, notamment,
l'admission d’étrangers dans un Etat, à l'immigration, au refuge,
l'asile, à l’extradition, à l’internement, à l’expulsion, etc.

Les actes de la seconde catégorie ont lieu à l’occasion de certaines
conventions : celles-ci sont parfois l’objet d'adhésion, de dénoncia-
tion, etc.; en outre, quelques-unes peuvent contenir certaines
stipulations spéciales, par exemple celles qui excluent de l'arbitrage
les matières touchant les intérêts vitaux des parties.

Enfin, dans la troisième catégorie entrent des actes de qualifica-
tion de certains individus : persona grata ou persona non grata,
désirables ou indésirables, etc.

Dans tous les cas ci-dessus indiqués, l’appréciation des faits ou
circonstances relève de la volonté d’une seule des parties.

Dans certains de ces cas, cette appréciation unilatérale ne peut
être contestée ; elle peut, tout au plus, être critiquée. En ce qui
concerne l'immigration, par exemple, qui est un grand phénomène
économique et social pour les pays de ’ Amérique, c'est l'État dans
lequel les immigrants désirent s'établir qui apprécie unilatéralement
s'ils doivent être admis, et sous quelles conditions. Cette apprécia-
tion peut causer de graves préjudices aux milliers d'individus qui
veulent émigrer dans ce pays, ainsi qu’à l’État dont ils sont les
ressortissants, mais personne ne conteste que le gouvernement dudit
pays a le droit d’ agir unilatéralement et sans que ses décisions
puissent être contestées.

Dans d’autres cas, l’appréciation unilatérale peut être contestée
par la partie intéressée ; il en est ainsi précisément en matière
d'asile.

Tous ces actes unilatéraux sous la forme ci-dessus indiquée
sont la conséquence du régime individualiste et de la souveraineté
absolue des Etats. Aujourd’hui, avec le nouveau régime d’interdé-
pendance qui se fait jour, cette matiére doit subir des modifications
importantes qu'il n'y a pas lieu d’indiquer ici.

gp p-

III

L’asile en Europe. L'asile dans les pays de l'Amérique latine.
Milieu social et politique dans lequel Vasile est pratiqué dans ces
pays.

L’asile a été considéré jusqu’à aujourd’hui comme une mesure
humanitaire et transitoire destinée à protéger les individus contre
les excès d'une foule déchaînée ou même contre des actes abusifs
des autorités du pays où ils résident. De ce fait, l’asile a un aspect
juridique, un aspect politique et un aspect psychologique qu’on ne
distingue pas toujours.

L’asile ne comporte pas de règles précises en droit international.
Deux points sont, cependant, généralement admis: l'asile doit être
accordé seulement aux délinquants politiques et non aux individus
coupables ou accusés d’un délit de droit commun ; et c’est l’État à

29
292 OPINION DISSIDENTE DE M. ALVAREZ

qui est demandé l'asile qui a qualité pour apprécier provisoirement
la nature du délit commis par le réfugié.

L'asile a été pratiqué en Europe; mais depuis le milieu du
xIxme siècle, c'est surtout dans les pays de l’Amérique latine
qu'on y a eu recours en raison des révolutions et guerres civiles qui
ont eu lieu dans certains d’entre eux.

A ce sujet, une observation préliminaire est indispensable.

Pour bien se rendre compte d’une institution et donner une
solution adéquate aux questions qu’elle présente, il est nécessaire
de connaître le milieu politique et social où elle est née et s’est
développée et comment elle a été appliquée.

Le milieu latino-américain est bien différent du milieu européen
en matière d'asile.

Les mouvements révolutionnaires qui ont lieu dans certains pays
de l'Amérique latine ont pour but soit de changer l’ordre politique
existant, soit de permettre à un « caudillo » de s’emparer du pouvoir.
Les chefs de ces mouvements comptent qu'ils pourront, en cas
d'échec, se réfugier dans les ambassades ou légations étrangères, et
Vasile leur y est facilement accordé ; il a été octroyé parfois même
aux chefs de mutineries de caserne qui ont été rapidement réprimées.

L’asile est considéré dans ces pays comme une conséquence de
l'exterritorialité des locaux où il est donné et non pas comme une
protection diplomatique ; par suite, on considère qu’il ne constitue
nullement une intervention, ni une limitation à la souveraineté de
l’État territorial, mais l'exercice légitime d’un droit.

Parfois, le gouvernement de l'État territorial fait surveiller par
sa police les abords des locaux où se trouve l’asilé afin qu’il ne puisse
échapper à l’action des autorités locales s’il en sort.

Parfois aussi, l'agent diplomatique qui a octroyé l’asile demande
aux autorités locales un sauf-conduit permettant à l’asilé de quitter
le pays en sûreté.

En quittant, avec ou sans sauf-conduit, l'endroit où il s’est
réfugié, l’asilé se propose souvent de poursuivre ses agissements
du pays où il va; et il est arrivé que certains hommes politiques,
après être revenus dans le pays qu'ils avaient dû quitter, y ont
occupé une situation importante, même celle de chef d'État.

Pendant les troubles révolutionnaires se produisent souvent des
crimes ou délits de droit commun tels qu’assassinats, pillages,
incendies, etc.

Étant donné l’ importance de Vasile dans les pays de l'Amérique
latine, ceux-ci ont suivi certaines pratiques et ont réglementé
cette matière dans des conventions. De ce fait, l'institution de l’asile
fait partie de ce qu'on appelle le droit international américain ou
plutôt du droit international latino-américain.

30
293 OPINION DISSIDENTE DE M. ALVAREZ

L’asile en Amérique latine doit donc être considéré en tenant
compte du milieu dont je viens de parler ; c’est d’après lui qu'il faut
interpréter les dispositions des conventions sur la matière, combler
les lacunes qu’elles présentent et voir les orientations que l'asile doit
prendre à l'avenir.

IV

Sil existe un droit international américain. Caractéristiques de ce
droit, surtout à l'heure actuelle.

Dans les écritures et au cours des débats oraux, on a parlé du
droit international américain et reconnu son existence ; mais on a
émis sur sa nature, son contenu et son avenir des opinions qui
rendent nécessaire une mise au point sur ce sujet. Cette mise au
point est de capitale importance pour l'Amérique.

Dans le présent litige, la Colombie, notamment, a demandé que,
pour résoudre les questions qu’il présente, soient appliqués les
principes du droit international américain et que soit pris aussi
en considération l'esprit international du continent.

Pour ce qui concerne le droit international, les Etats de l’Amé-
rique, dès leur indépendance, ont voulu lui apporter les modifica-
tions nécessaires pour qu'il soit en harmonie avec les intérêts et
les aspirations de leur continent. Des Conférences panaméricaines,
notamment celle de Buenos-Ayres de 1936 et celle de Lima de
1948, ont proclamé certains principes comme étant du droit inter-
national américain.

Cette expression « droit international américain» a été prise
dans diverses acceptions qu’il n’y a pas lieu d’indiquer ici. Par ces
termes, il faut entendre non pas, comme on pourrait le croire à
première vue et comme l’ont cru bien des personnes, un. droit
international spécial au Nouveau Monde et entiérement distinct du
droit international universel, mais l’ensemble des principes, conven-
tions, coutumes, pratiques, institutions et doctrines qui sont propres
aux Républiques du Nouveau Monde. Certains juristes veulent
appeler cet ensemble « particularités du droit international en
Amérique »: ce n’est qu'une question de terminologie. La dénomi-
nation « droit international américain » a prévalu.

J'ai dit « Républiques » du Nouveau Monde parce qu’au pan-
américanisme et à l'établissement du droit international américain
n'ont pris part ni le Canada, qui est un dominion britannique, ni
les colonies européennes situées en Amérique.

Si des préceptes tenus pour universels ne sont pas acceptés
par les pays du continent américain, ii est évident qu'ils cessent
d’avoir ce caractère ; et si des préceptes américains ne sont pas
reconnus par les pays des autres continents, il doivent recevoir
application seulement dans le Nouveau Monde.

3E
294 OPINION DISSIDENTE DE M. ALVAREZ

Pour qu’un principe, une coutume, une doctrine, etc., soient
considérés comme étant du droit international américain, il n’est
pas nécessaire qu'ils aient été acceptés par tous les Etats du
Nouveau Monde: il se passe ici ce qui a lieu pour le droit inter-
national universel. .

Le droit international américain oblige tous les Etats du Nouveau
Monde ; il oblige aussi les Etats des autres continents pour les
matières qui doivent recevoir application en Amérique, telles l’im-
migration, la zone de sécurité du continent en cas de guerre, etc.

Le droit international américain admet des subdivisions, notam-
ment celle du droit international latino-américain ou droit des
Républiques latines du Nouveau Monde, iequel n’oblige pas les
États-Unis.

Le droit international américain a exercé une influence consi-
dérable sur le droit international universel et lui a donné sa véri-
table physionomie : bien des préceptes ou doctrines d’origine améri-
caine sont devenus ou tendent à devenir mondiaux et bien des
préceptes de caractère mondial ont eu ou tendent à avoir une
application spéciale dans le Nouveau Monde. L'influence de ce
droit s’est accentuée depuis la dernière guerre. Il est impression-
nant de constater le nombre et surtout la qualité des institutions
et des principes qui ont fait dernièrement leur apparition en Amé-
rique et qui tendent à s’incorporer au droit international nouveau.

Depuis le dernier cataclysme social, il y a non seulement un
droit international américain, mais aussi un droit international
européen et un droit international asiatique en formation. Et en
dehors de ces trois droits internationaux continentaux, se développe
un droit international de grande importance, le droit soviétique.

On a soutenu au cours des débats que le droit international
américain — et, par suite, les autres droits internationaux conti-
nentaux — doit être subordonné au droit international universel,
en invoquant l’article 52 de la Charte des Nations Unies. Une telle
affirmation n’est pas exacte : ledit article 52 se réfère seulement
aux accords régionaux relatifs au maintien de la paix et non aux
droits continentaux. Ces droits ne sont pas dans une situation
de subordination par rapport au droit international universel, mais
dans une situation de corrélation.

Le droit international universel est donc encadré aujourd’hui
par les droits continentaux et régionaux ; et tous ces droits prennent
de nouvelles orientations conformes à celles indiquées dans le
préambule et le chapitre I de la Charte des Nations Unies ; ces
orientations d’ailleurs reflètent entièrement l'esprit international
américain.

32
295 OPINION DISSIDENTE DE M. ALVAREZ

V

S'il y a un droit international américain coutumier sur l'asile. Le
droit international américain conventionnel sur celte matière.

L'institution de Vasile fait partie du droit international latino-
américain parce qu’elle reçoit des applications spéciales dans les
pays latins du Nouveau Monde; elle ne fait pas partie du droit
international américain continental, car les États-Unis n’ont
jamais voulu admettre l'asile.

Étant donné que Vasile est utilisé lorsque l’ordre politique est
troublé à l’intérieur d’un pays et que les situations résultant de ces
troubles sont variables, il n'y a pas, à proprement parler, un droit
international latino-américain coutumier sur cette matière ; il suppo-
serait une uniformité de vues parmi les États latins du Nouveau
Monde, laquelle n’existe pas: les gouvernements changent d’attitude
selon les circonstances et les convenances politiques.

Mais, s’il n’y a pas un droit international latino-américain
coutumier sur Vasile, il existe certaines pratiques ou modalités
d’application suivies ordinairement par les Etats de l’Amérique
latine. Elles peuvent se ramener aux suivantes :

1° L’asile est accordé seulement pour les délits politiques et
non pour ceux de droit commun.

2° L’asile est donné conformément aux lois et coutumes de
l'État de refuge. C'est ce dernier qui apprécie si le délit commis par
Vasilé est politique ou de droit commun.

3° L'État territorial peut demander que l’asilé quitte le terri-
toire, et l'État de refuge peut alors exiger de celui-ci un sauf-
conduit permettant à l’asilé de sortir en sûreté du pays.

4° L'État qui a accordé l’asile demande parfois, dans ce même
but. un sauf-conduit pour l’asilé.

En raison de l’importance de Vasile dans les pays de l'Amérique
latine, ceux-ci ont voulu régler cette matiére dans des conventions
non seulement bilatérales, mais aussi plurilatérales.

Ils ont signé, notamment. l’« Accord bolivarien » sur l’extradi-
tion du 18 juillet 1911; la Convention sur l’asile adoptée a 2
Sixiéme Conférence panaméricaine de La Havane de 1928 ;
Convention sur l’asile politique adoptée à la Septième Coctbrence
panaméricaine de Montevideo de 1933; le Traité sur Vasile et le
refuge politiques voté au Deuxiéme Congrès sud-américain de droit
international de Montevideo en 1939.

33
296 OPINION DISSIDENTE DE M. ALVAREZ

En ce qui concerne la première de ces conventions qui se réfère
seulement a l’extradition, la Colombie soutient qu’elle s’applique
aussi à Vasile, étant donné que l’article 18 établit: «en dehors
des stipulations du présent accord, les États signataires reconnais-
sent l'institution de l'asile conformément aux principes du droit
international ». Jestime, avec la Cour, que cette prétention est
sans fondement.

VI

La Convention sur Vasile, votée à la Sixième Conférence panaméri-
caine de La Havane de 1928, rai fiée par la Colombie et par le Pérou.
Portée de ses dispositions. —

La Convention de La Havane de 1928 sur l’asile ayant été ratifiée
par la Colombie et par le Pérou, on a estimé, avec raison, que c’est
dans ses dispositions surtout qu’il faut chercher la solution du
litige actuel.

L'article premier de cette convention dispose :

«Il n’est pas permis aux Etats de donner asile dans les léga-
tions, navires de guexr., campements ou aéronefs militaires, aux
personnes accusées ou condamnées pour délits communs ni aux
déserteurs de terre et de mer.

Les personnes accusées ou condamnées pour délits communs
qui se réfugient dans l’un des endroits signalés dans le paragraphe
précédent devront être remises aussitôt que l’exigera le gouverne-
ment local... »

L'article 2 établit :

«L’asile des criminels politiques dans les légations, sur les
navires de guerre, dans les campements ou sur les aéronefs mili-
taires sera respecté dans la mesure dans laquelle, comme un droit
ou par tolérance humanitaire, l’admettraient la coutume, les
conventions ou les lois du pays de refuge et d'accord avec les
dispositions suivantes :

Premièrement : l'asile ne pourra être accordé sauf dans des
cas d'urgence et pour le temps strictement indispensable pour
que le réfugié se mette en sûreté d’une autre manière.

Deuxièmement : l'agent diplomatique, le chef de vaisseau de
guerre, du campement ou de l’aéronef militaire, immédiatement
après avoir accordé Vasile, le communiquera au ministre des
Relations extérieures de l'État du réfugié ou à l’autorité adminis-
trative de l'endroit, si le fait était arrivé hors de la capitale.

Troisièmement : le gouvernement de l’État pourra exiger que
le réfugié soit mis hors du territoire national dans le plus bref
délai possible ; et l'agent diplomatique du pays qui aurait accordé
Vasile pourra, à son tour, exiger les garanties nécessaires pour
que le réfugié sorte du pays, l’inviolabilité de sa personne étant
respectée...»

34
297 OPINION DISSIDENTE DE M. ALVAREZ

Il faut examiner les dispositions de cette convention en prenant
en considération Vesprit latin américain ainsi que le milieu social
et politique dans lequel l’asile est pratiqué en Amérique latine.

Au sujet de l’article premier, il faut remarquer que € est l'État
auquel Vasile est demandé qui doit décider s’il veut l’accorder ou
non. Il y a certains pays, tels les États-Unis, qui n’octroient jamais
Vasile.

A propos de ce même article, on a longuement discuté ce qu'il
faut entendre par accusation. On a soutenu, avec raison, que ce
terme doit être pris dans son sens juridique courant : un procès
intenté devant une autorité judiciaire du pays sur la demande d’un
tiers ou d’office par cette autorité. Mais il faut ajouter une autre
condition : l'accusation doit porter sur des actes commis directement
par l’asilé et non sur ceux commis par d’autres personnes à l’occa-
sion d’une insurrection ou d’un mouvement révolutionnaire et dont
on veut rendre responsable l’asilé en tant que chef de ce mouvement.

On a discuté longuement, aussi, sur le point de savoir qui a
qualité pour apprécier la nature du délit commis par le réfugié.
Cette appréciation doit appartenir naturellement à l’État qui
octroie l'asile ; si elle revenait à l'État territorial, l'institution de
Vasile serait réduite à néant, car il suffirait à cet État d'affirmer que
Vasilé a commis un délit de droit commun pour qu'il lui soit remis.

Il ne faut cependant pas se méprendre sur la portée de la quali-
fication du délit faite par l’État de refuge, en croyant que celui-ci
a le dernier mot à ce sujet et que son appréciation est définitive,
irrévocable. Cette qualification peut être contestée par l’État terri-
torial ; et si un accord ne peut s'établir à cet égard, le cas doit être
soumis à Varbitrage ou à un autre mode de règlement pacifique.
C’est donc, en dernier ressort, un tiers ou la justice internationale
qui décide de la nature du délit.

On a prétendu que si le Pérou avait ratifié la Convention de
Montevideo de 1933 dont l’article 2 établit que « la qualification du
délit politique appartient à l’État qui prête Vasile », il aurait été
lié par cette disposition et, par suite, n’aurait pu faire aucune objec-
tion à l'appréciation de la Colombie. Il n’en est rien: même dans
ce cas, le Pérou aurait eu la faculté de contester la qualification, car
ledit article 2 n'exclut pas cette faculté.

On a discuté aussi sur ce qu’il faut entendre par délit politique.
On a soutenu qu’on doit s’en tenir, à cet égard, à la législation du
pays où le délit a été commis. Cela est inadmissible, car les Etats,
dans leurs législations, qualifient ordinairement de délit de droit
commun certains actes, telle une insurrection, qui sont manifeste-
ment des délits politiques. C’est l’autorité judiciaire internationale

35
298 OPINION DISSIDENTE DE M. ALVAREZ

chargée de se prononcer sur ce sujet qui doit qualifier la nature dw:
délit.

Le droit international ne contient pas de règles précises à cet.
égard ; mais des nombreux précédents qui existent on peut tirer
des directives générales. On peut dire que tout acte qui a pour but
de renverser la situation intérieure d’un pays doit être considéré
comme un délit politique ; en ce sens, même un assassinat peut
parfois être qualifié comme tel. Il doit donc en être de même de la.
rébellion militaire.

Depuis les deux dernières guerres mondiales, on a établi deux
nouvelles catégories de délits: les délits internationaux, tels la
violation des droits de l'individu, le génocide, etc. ; et les crimes.
contre l'humanité, dont le principal est d’être l’auteur du déclanche-
ment d’une guerre.

Ces deux catégories de délits ne peuvent, en aucun cas, être
qualifiés de politiques.

C’est donc, comme il a été dit précédemment, l'autorité judiciaire:
internationale qui décide en dernier ressort si le délit est ou non
politique ; et pour cela elle doit s'inspirer non pas des législations:
nationales, mais des considérations de justice internationale qui
viennent d’être indiquées. Cette prédominance du droit interna-
tional sur les législations nationales est une des bases du droit
international nouveau. .

En période normale, un Etat ne peut pas donner asile à un
individu pour le soustraire aux autorités du pays ; mais il peut le
faire en période anormale pour un délit politique: ici entrent en.
jeu la protection de la personne et des considérations d'humanité.

L’article 2 dela Convention de La Havane a donné lieu a d’im-
portantes discussions sur la question de l’urgence.

Si un tribunal international peut aisément se prononcer sur la
qualification d’un délit parce que c’est une question de droit, il
n'en est pas de même en ce qui concerne l’appréciation de l’urgence,
qui est une question de fait ; elle peut changer selon les cas qui se
présentent : ce qui est considéré comme urgent par un Etat peut
ne pas l’étre par un autre; et ce qui est urgent dans certaines
circonstances ne l’est pas dans d’autres. En outre, on ne doit pas
apprécier l’urgence de façon rétrospective, longtemps après que
les événements se sont passés ; il faut se placer au moment où ils.
ont eu lieu.

Le terme « urgence » doit être pris dans un sens conforme à la
nature de l’asile en Amérique latine, c’est-à-dire la nécessité d’agir
très rapidement dans une situation donnée. Il y a urgence non pas
si un individu peut seulement être persécuté, mais s’il l’est déjà et
court, par suite, un danger immédiat.

C’est l'État de refuge qui doit apprécier s’il y a ou non urgence
à octroyer Vr asile au moment où il est demandé. Si l'État territorial
estime qu'il n’y avait pas urgence à ce moment, il doit présenter

36
299 OPINION DISSIDENTE DE M. ALVAREZ

immédiatement une réclamation : tout retard de sa part le prive
de la voir aboutir, car il est présumé avoir admis l’urgence.

Ce même article 2, « Premièrement », établit que l’asile doit être
accordé «pour le temps strictement indispensable pour que le
réfugié se mette en sûreté d une autre manière ». Cette disposition
ne joue pas du moment qu’une controverse surgit entre l’État de
refuge et l'État territorial sur la légalité de l’asile ; celle-ci suspend
les effets de ladite disposition et l'asile peut alors se prolonger
tant que le différend n’est pas tranché.

Un autre point très important visé dans cet article 2 est celui
relatif au sauf-conduit.

On a soutenu que c’est seulement dans le cas où l’État territorial
exige que l’asilé soit mis hors du territoire que I’ État de refuge peut
exiger, de son côté, un sauf-conduit permettant à Vasile de partir
en streté.

S’en tenir strictement aux termes de cet article 2 équivaudrait
a méconnaitre le caractère de l’asile, car si l’État territorial ne
demandait jamais la sortie de l’asilé, celui-ci devrait rester indéfini-
ment dans le local ot il se trouve. D’autre part, la disposition con-
tenue dans le « Troisièmement » dudit article 2 n’a pas un caractère
exclusif : elle ne signifie pas que seul l’État territorial peut exiger la
sortie de l’asilé. Si telle avait été l'intention de ses rédacteurs, ils
l'auraient dit expressément, d’autant plus qu’en pratique, dans
bien des cas, c’est l’État de refuge qui demande un sauf-conduit
pour l’asilé afin qu'il puisse quitter le pays.

Il convient d'observer que le Gouvernement du Pérou qui donne
une interprétation restrictive à ce « Troisièmement » de l’article 2
a accordé, à diverses reprises, des sauf-conduits à des personnes
asilées dans des ambassades ou légations étrangères sur la demande
de l’agent diplomatique. (Voir le Mémoire du Gouvernement de la
République de Colombie.)

i y a donc une lacune dans ledit article 2.

La Convention de La Havane de 1928 présente d’autres lacunes
importantes. D'abord, elle ne prévoit pas le cas où l’asilé est non
pas un délinquant politique mais un chef d’ État qui a été renversé
par une révolution et qui voulait se mettre à l’abri des persécutions
de ses vainqueurs : la délivrance d’un sauf-conduit s'impose dans un
tel cas.

On n’a pas envisagé non plus le cas où l’agent diplomatique qui
a accordé l’asile renonce à le prolonger et veut faire quitter à l’asilé
le local où il se trouve, alors que l’État territorial s'oppose à ce
renvoi.

Une autre lacune est relative au sauf-conduit : on ne prévoit pas
si l’État territorial peut l’établir avec certaines restrictions afin que

37
300 OPINION DISSIDENTE DE M. ALVAREZ

l’asilé n'échappe pas à l’action de la justice s’il est condamné par la
suite dans ledit Etat pour un délit de droit commun ou afin qu'il
ne puisse se réfugier dans un pays où il lui serait facile de continuer
ses conspirations.

Nous allons voir comment la Cour pouvait, dans le litige actuel,
interpréter certaines dispositions de la Convention de 1928 et
combler les lacunes ci-dessus indiquées, notamment celle relative
à la demande de sauf-conduit.

VII

À. Première conclusion de la requête du Gouvernement de Colombie.

Le Gouvernement de la Colombie, dans son Mémoire et dans sa
Réplique, demande à la Cour, comme première conclusion, de
dire et juger : «que la République de Colombie a le droit, en tant
que pays accordant l’asile, de qualifier la nature du délit aux fins
du susdit asile.... ».

La Cour, dans sa sentence, en se fondant sur les arguments écrits
et oraux fournis par le Gouvernement de la Colombie, déclare qu’il
convient d'interpréter cette conclusion dans le sens que la Colombie,
en tant qu’octroyant l'asile, a le droit de qualifier la nature du délit
par une décision unilatérale et définitive obligatoire pour le Pérou ;
et elle rejette cette conclusion.

Précédemment, j'ai indiqué que, d’après les principes du droit
international, la qualification du délit appartient au pays qui
accorde l'asile, mais que cette qualification n’est pas définitive :
l'État territorial peut la contester, comme l’a fait précisément le
Pérou, et c’est alors à la Cour de trancher la controverse résultant
de cette contestation.

J'estime donc que la Cour aurait pu déclarer expressément que,
d’après les documents qui lui avaient été présentés, Haya de la
Torre est accusé de rébellion militaire, laquelle n’est pas un délit de
droit commun mais un délit politique. La sentence de Ja Cour ne
contient qu'une déclaration implicite à cet égard en rejetant la
première conclusion de la demande reconventionnelle du Pérou.

B. Deuxième conclusion de la requête du Gouvernement de la
Colombie.

J'ai dit précédemment que la Convention de La Havane de
1928 contient une lacune en ce qui concerne la demande de sauf-
conduit par l'État de refuge, en faveur de l’asilé.

Pour combler cette lacune, la Cour aurait dû faire une véritable
création du droit, comme elle l'a déjà fait dans son Avis consul-
tatif du 11 avril 1949, où il s'agissait d’ailleurs d’une matière plus
importante que l'actuelle, puisqu'elle portait sur la reconnaissance

38
301 OPINION DISSIDENTE DE M. ALVAREZ

du droit des Nations Unies de présenter des réclamations inter-
nationales dans certains cas, droit qui ne Jui avait pas été attribué
par la Charte qui a créé l'Organisation.

Les éléments dont la Cour pouvait s’inspirer sont notamment les
idées qui dominent dans le Nouveau Monde en matière d'asile, le
fait que, d’après l’article 2 dé la Convention de La Havane, l'asile
doit être de courte durée et que l’asilé doit pouvoir se mettre
rapidement en sûreté d’une autre manière. Or, la délivrance d’un
sauf-conduit par l’État territorial permet précisément d’atteindre
ce double objectif. Refuser ce sauf-conduit sans motifs justifiés
obligerait l'État de refuge à garder indéfiniment l’asilé, ce qui est
contraire à la nature de l'asile.

Mais pour que ce sauf-conduit puisse être exigé, il est nécessaire
qu'il n’y ait pas de contestation sur la légalité de l’asile ou, s’il y
en a une, qu’elle ait été tranchée préalablement : autrement l’État
de refuge éluderait les objections formulées par l’État territorial.
Dans le cas actuel, cette légalité a été contestée par le Pérou, qui a.
soutenu que le délit commis par Haya de la Torre n'était pas
politique, et surtout parce qu'il n’y avait pas urgence lorsque l'asile
hui a été octroyé. La Cour a donné raison au Pérou sur ce dernier
point ; dans ces conditions, il n’y a pas lieu pour la Colombie de
demander un sauf-conduit pour Haya de la Torre.

Un des motifs pour lesquels les Etats se refusent parfois à délivrer
des sauf-conduits aux asilés est la crainte que ceux-ci ne pour-
suivent à l'étranger leurs agissements politiques. Cette crainte est
aujourd’hui bien atténuée parce que se fait jour la notion suivant
laquelle une des obligations des États est d'empêcher que sur leur
territoire se trament des conspirations contre un autre État. La
« Déclaration des grands principes du droit international moderne »
approuvée par plusieurs grandes associations scientifiques établit
cette obligation dans son article 25, C). Une disposition analogue se
trouve dans la Déclaration des droits et devoirs des États rédigée
par la Commission de codification des Nations Unies.

Si l’ancien asilé se livre en pays étranger à de telles conspirations,
l'État contre lequel elles sont dirigées pourrait exiger que le gouver-
nement du pays où il se trouve prenne les mesures nécessaires à cet
égard.

En tout cas, si le Pérou veut délivrer spontanément le sauf-
conduit qui lui est demandé, il peut le faire de façon que Haya de
la Torre ne puisse échapper à la condamnation dont il pourrait
être l’objet de la part des autorités péruviennes et qu'il puisse être
extradé du pays où 1l se trouverait alors.

39
302 OPINION DISSIDENTE DE M. ALVAREZ

VIII

La demande reconventionnelle du Pérou.

La demande reconventionnelle du Pérou est basée sur deux
motifs.

C’est d’abord la violation par la Colombie de l’article premier,
paragraphe 1, de la Convention de La Havane. La Cour a rejeté
ce grief sans doute parce qu'elle a estimé que le délit dont est
accusé Haya de la Torre n’est pas de droit commun.

Le Pérou invoque comme deuxième motif que la Colombie a
octroyé l’asile à Haya de la Torre en violation de l’article 2, para-
graphe 2, de la Convention de La Havane, d’après lequel « l’asile
ne pourra être accordé sauf dans le cas d’urgence et pour le temps
strictement indispensable pour que l’asilé se mette en sûreté d’une
autre manière ».

J'ai indiqué précédemment quelle est la portée de cette dispo-
sition en ce qui concerne Vurgence.

Au moment où Haya de la Torre a demandé l'asile, il se trouvait
dans une situation des plus critique et n’était nullement en sûreté.
Dans sa Réplique écrite, le Gouvernement de la Colombie a précisé
la nature et l’importance du danger qui menacait Haya de la Torre.

C’est en considération de cette situation que l’agent diplomatique
de la Colombie a décidé d’octroyer Vasile. J’estime qu’il pouvait
apprécier exactement et mieux que personne l'urgence qu’il y
avait à agir ainsi.

Le fait que plusieurs ambassades et légations étrangères ont donné
l'asile au Pérou à diverses personnes ayant participé au même
mouvement insurrectionnel que Haya de la Torre prouve aussi
cette urgence. Au surplus, le Pérou n'a invoqué que dernière-
ment l'absence d'urgence.

Pour ce qui concerne la dernière partie de la demande recon-
ventionnelle du Pérou, présentée le 3 octobre 1950 et relative à
Villégalité du maintien de l'asile, je ne peux la considérer fondée,
étant donné qu'il y avait une controverse au sujet de la légalité
de l’asile, controverse qui justifiait le maintien de celui-ci.

(Signé) À. ALVAREZ.

40
